Title: To George Washington from John Jay, 13 October 1789
From: Jay, John
To: Washington, George


          
            New York 13th October 1789.
          
          Mr Jay has the honor of informing the President of the United States, that yesterday afternoon he received a letter from Sir John Temple in the following words, vizt
          “New York 12th of October 1789, Sir. I beg leave to submit in the most respectful manner, the enclosed memorial to the consideration of the Government of the United States. The memorialist informs me he hath in his possession all necessary and proper vouchers and documents to establish fully the facts set fourth in his said memorial. I am with very great respect, Sir, your most obedient and most humble Servant. John Temple.”
          
          The memorial mentioned in this letter is herewith enclosed, No. 1.
          That considering the informality of the measure, he thought it best to give Sir John an opportunity of reconsidering it, especially too as the propriety of any application to Government on the subject was at least doubtful, he therefore wrote this morning to Sir John as follows.
          “New York 13th October 1789. Mr Jay presents his compliments to Sir John Temple and returns herewith enclosed the memorial which accompanied the letter Sir John did him the honor to write yesterday.
          Mr Jay takes the liberty of advising Sir John to consult some able and discreet Councellor as to the measures proper to be taken on the occasion; unless the intention of his letter is merely to convey intelligence of the facts stated in the memorial, in which case Mr Jay on its being returned will immediately lay it before the President.”
          That he has just received from Sir John Temple a letter herewith enclosed, No. 2.
          As Sir John requests nothing of Government it does not appear to Mr Jay necessary that the President should at present do any thing on the subject.
          Mr Jay would have waited on the President with these papers, but he really finds himself too much indisposed to go out, having just returned from a ride with a severe head ache.
        